— Judgment unanimously affirmed. Memorandum: County Court did not err when it sentenced defendant in absentia. Defendant had been informed of the scheduled date for sentencing but, rather than appearing, chose to abscond to Texas. Defendant’s flight from the jurisdiction unambiguously indicated "a defiance of the processes of law sufficient to effect a forfeiture” of his right to be present at sentencing (People v Sanchez, 65 NY2d 436, 444; see also, People v Corley, 67 NY2d 105, 109-110).
We have examined defendant’s other contentions and find them to be without merit. (Appeal from Judgment of Cattaraugus County Court, Kelly, J. — Violation of Probation.) Present — Callahan, J. P., Green, Pine, Boehm and Davis, JJ.